DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “a third wavelength beam expander disposed on the third wavelength beam expander” recited in claim 7 is confusing and indefinite.  The beam expander cannot be disposed on itself.  For the purpose of examination, this phrase is being interpreted as “a third wavelength beam expander disposed on the second wavelength beam expander”, however proper correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Brown et al (PN. 9,933,684) in view of the US patent issued to Futterer (PN. 9,395,690).
Brown et al teaches a transparent waveguide display that includes a backlight unit wherein the backlight unit comprises a microdisplay or input image node (LCOS 139, Figure 3,  IIN 181, 183, Figure 10, or 394, Figure 45) implicitly including light sources (such as RGB light sources 362, Figure 32(A)), a first beam expander (HBE, Figure 3, HBE-I and HBE-O, Figure 10 and HBE-I and HBE-O, Figure 45), that is configured to expand in a first direction, such as horizontal direction, the light output from the light source thereby output provide light with a line shaped cross section, the first beam expander comprising a first light guide or waveguide (please see Figure 10, and 541, Figure 45), a second beam expander (DIGI, Figure 3, DigiLens 170, Figure 10, or DIGI, Figure 45), that is configured to expand in a second direction such as vertical direction perpendicular to the first direction (please see Figures 35, 36 and 45), the light with the line-shaped cross section, output by the first beam expander and thereby output light with a 
This reference has met all the limitations of the claims.  It however does not teach explicitly to include a beam deflector disposed on an optical path between the light source and the first beam expander two-dimensionally controls a path of the light output therefrom.  Futterer in the same field of endeavor teaches a beam deflector comprises two gratings (G1 and G2, Figure 16) that is disposed between a light source (LS) and a first beam expander (VG1) to collimate the light from the light source witch therefore two dimensionally control the path of the light output, (please see column 19, lines 25-50).  It would then have been obvious to one skilled in the art to apply the teachings of Futterer to include a beam deflector disposed between the light source and the first beam expander for the benefit of collimating the light from the light source.  
With regard to claim 2, as shown in Figures 19 and 32, Brown et al teaches that the light source may comprise first light source to output light of a first wavelength, such as red light, a second light source configured to output light of a second wavelength, such as green light, and a third light source configured to output light of a third wavelength, such as blue light, wherein the first, second and third wavelengths are different from each other.  It would then have been obvious to apply the teachings of Brown et al to modify the light source for the benefit of allowing a full color image display be provided by the backlight unit.  

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al and Futterer as applied to claim 1 above, and further in view of the patent issued to Nivon et al (PN. 7,573,640).
The backlight unit of the transparent waveguide display taught by Brown et al in combination with the teachings of Futterer as described for claim 1 above has met all the limitations of the claims.  
With regard to claim 3, Brown et al teaches that the first beam expander may comprise three waveguides (541W to 541Y, Figure 45) that each may further comprise an input coupler (HBE-I), which is configured to transmit light into the corresponding light guide plate or waveguide, and an output coupler (HBE-O), which is configured to emit the light from the corresponding light guide plate or waveguide, (please see Figure 10).  It however does not teach explicitly that each pair of the input coupler and output coupler for the associated light guide plate or waveguide is for transmitting and emitting light of first wavelength, second wavelength and third wavelength respectively.  Nivon et al in the same field of endeavor teaches a beam expander that is comprised of three light guide plates (101, 102 and 103, Figure 1) that each comprises a input coupler (104, 105 or 106) and an output coupler (107, 108 or 109) wherein each of the pairs of the input/output couplers (104/107, 105/108 or 106/109) is to transmit and emit light of a specific wavelength, such as blue (110), green (111) or red (112) respectively, (please see Figure 1 and column 9, lines 19-51).  It would then have been obvious to one skilled in the art to apply the teachings of Nivon et al at the time of invention to modify the input/output couplers of the first beam expander of Brown et al of the different waveguides or light plates to transmit and emit a specific spectral components, respectively, of the primary colors (red, green and blue), for the benefit of allowing the backlight to generate full color light.  

With regard to claim 5, as shown in Figures 3 and 45) the first beam expander (HBE) is disposed to face the fourth input coupler (DIGI-I).  
With regard to claim 6, as shown in Figure 45 of Brown et al, the first output coupler, the second output coupler and the third output coupler, (in the respective HBE waveguides of 541W-541Y), each overlap the fourth input coupler (DIGI-I) in a view as seen from above toward the plane view of the second beam expander.  
With regard to claim 7, Brown et al in light of Nivon et al, teaches that the first beam expander comprises a first wavelength beam expander configured to expand in the first direction the light of the first wavelength output from the first light source and thereby output light with a line shaped cross section, (HBE-1, or 541Y, please see Figures 10 and 45 of Brown et al and 101, Figure 1 of Nivon et al), a second wavelength beam expander disposed on the first wavelength beam expander wherein the second wavelength beam expander is configured to expand in the first direction the light of the second wavelength output from the first light source and thereby output light with a line-shaped cross section, (HBE-2 or 541-X, Figures 10 or 45, Brown et al and 102, Figure 1 of Nivon et al) and a third wavelength beam expander disposed on the second beam expander wherein the third beam expander is configured to expand in the first direction the light of the third wavelength output from the light source and thereby output light with a line-shaped cross section, (541-W, Figure 45, of Brown et al and 103, Figure 1 of Nivon et al).  
explicitly that the couplers are disposed on an “upper” surfaces of the waveguide or light guide plate, however since the “upper” surface is a relatively defined, the couplers taught by Nivon et al can be regarded as disposed on an upper surface with the “upper” being defined with respect to the light source.  
With regard to claim 9, Brown et al and Nivon et al do not teach explicitly that the light source is disposed to face or opposite to the side surface of the light guide plate.  Futterer et al in the same field of endeavor teaches that the light source may also be placed to face side surface of the light guide plate of the first beam expander, (please see Figure 16).  It would then have been obvious to one skilled in the art to apply the teachings of Futterer et al to rearrange the light source to face the side surface of the light guide of the first beam expander as an alternatively arrangement for the backlight unit.  
With regard to claim 10, as shown in Figure 10, of Brown et al and in light of Nivon et al, the wavelength light guide plates may be shifted in the side direction with respect to each other.  
With regard to claim 11, Nivon et al teaches that the second wavelength light guide plate (102, Figure 1) is longer than the third wavelength light guide plate (103) and protruding in a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872